DETAILED ACTION

Claim Objections
Claims 16-32 are objected to because of the following informalities:  Independent claims begin with “A” or “An”.  Dependent claims being with the article – “The”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-28, 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP2957180A1 (published 12/23/2015) (PEDERSON).
Claim 16 recites a process for producing a fermented milk product comprising: 
(a) adding a starter culture comprising lactic acid bacteria to a milk base, wherein the starter culture comprises at least one lactose-deficient lactic acid bacteria strain that is capable of metabolizing a non-lactose carbohydrate, 
(b) fermenting the milk for a period of time until a target pH is reached, and 
(c) adding a low pH stable lactase to the milk base at the start, during, or at the end of the fermenting step, wherein the low pH stable lactase exhibits lactase activity at a pH of 5.0 and a temperature of 37C. that is at least 5% of the lactase activity exhibited by the low pH stable lactase at an optimum pH for the low pH stable lactase wherein increased texture comprises one or both of increased gel firmness and increased shear stress. 
Claim 18 recites that the lactose-deficient strain is capable of metabolizing a non-lactose carbohydrate selected from sucrose, galactose and glucose.
Claim 19 recites that wherein a non-lactose carbohydrate is added to the milk base at the start of the fermenting step.
Claim 20 recites that the non-lactose carbohydrate is added in an amount determined to become depleted and result in stopping growth of the lactic acid bacteria and stopping the fermentation at the target pH. 
Claim 24 recites that the lactose-deficient strain is selected from lactose-deficient Streptococcus thermophilus and lactose-deficient Lactobacillus delbrueckii subsp. bulgaricus.

Claim 25 recites that the lactose-deficient strain is selected from: (a) a Streptococcus thermophilus strain selected from (i) the strain deposited with Deutsche Sammlung von Mikroorganismen and Zellkulturen GmbH (DSMZ) under accession number DSM 28952 and (ii) strains derived from DSM 28952, wherein the derived strain has the ability to generate white colonies on a medium containing lactose and X-Gal; (b) a Streptococcus thermophilus strain selected from (i) the strain deposited with DSMZ under accession number DSM 28953 and (ii) strains derived from DSM 28953, wherein the derived strain has the ability to generate white colonies on a medium containing lactose and X-Gal; and (c) a Lactobacillus delbrueckii ssp. bulgaricus strain selected from (i) the strain deposited with DSMZ under accession number DSM 28910 and (ii) strains derived from DSM 28910, wherein the derived strain has the ability to generate white colonies on a medium containing lactose and X-Gal.

Claim 26 recites that the starter culture contains both at least one lactose-deficient Streptococcus thermophilus strain and at least one lactose-deficient Lactobacillus delbrueckii subsp. Bulgaricus strain.

Claim 27 recites that the starter culture contains both at least one lactose-deficient Streptococcus thermophilus strain and at least one lactose-deficient Lactobacillus delbrueckii subsp. Bulgaricus strain, wherein all Streptococcus thermophilus strains and all Lactobacillus delbrueckii subsp. bulgaricus strains present are lactose-deficient.

Claim 32 recites a fermented milk product produced by the process of claim 16.


PEDERSON teaches manufacturing fermented dairy products comprises the addition of a starter culture to milk. The term "starter" or "starter culture" as used in the present context refers to a culture of one or more food-grade micro-organisms, in particular lactic acid bacteria, which are responsible for the acidification of the milk base [0024] products such as yogurt.  In {0037], it is noted that the term "yoghurt" refers to products produced with Streptococcus thermophilus and Lactobacillus delbrueckii subsp. bulgaricus and optionally other microorganisms such as Lactobacillus delbrueckii subsp. lactis, Bifidobacterium animalis subsp. lactis, Lactococcus lactis, Lactobacillus acidophilus and Lactobacillus paracasei, or any microorganism derived therefrom. Thus, two strains are used.  Paragraphs [0054]-[0555] use the same strains of claims 25 are used. 
The milk is fermented and the fermentation is terminated by a decrease of the concentration of the one or several carbohydrates during fermentation. This means that the LAB present in the fermentation medium can no longer produce significant amounts of lactic acid due to a very low concentration of carbohydrates that can be metabolized. In one embodiment, termination of fermentation can be characterized by a pH value that is maintained within a range of less than 0.3 pH units while the culture is maintained at the temperature used for fermentation for 20 hours [0027]. 
At [0051], it is taught that bacteria capable of metabolizing one or several carbohydrates selected from sucrose, galactose and/or glucose or another fermentable carbohydrate can be used (i.e., lactose deficient bacteria). Since these carbohydrates are not naturally present in milk in sufficient amounts to support fermentation by lactose deficient mutants.  Thus, it would have been obvious to use carbohydrates that the bacteria can metabolize. 
In [0021], Lactose-reduced milk has been used in some of the examples of the present application and is commercially available (for example from Select Milk Producers Inc., Texas, USA). Lactose-reduced milk can be produced according to any method known in the art, including hydrolyzing the lactose by lactase enzyme to glucose and galactose, or by nanofiltration, electrodialysis, ion exchange chromatography and centrifugation.
PEDERSON is silent as to the low pH stable lactase retains at least 5% of its activity at a pH of 5.0 and a temperature of 37oC. as compared to its activity at its optimum pH.   However, it would have been obvious to provide a lactase that is pH stable as the lactase must have activity in an acidic environment where lactic acid is produced. Moreover, it is noted that PEDERSON uses a temperature of 15 to 45oC and teaches the use of lactase at a ph below 5.0 in Figure 5.  It would have been obvious to use an enzyme with activity within the claimed range.  
As to the texture, PEDERSON teaches in [0023] that during the fermentation stage, the consumption of lactose by these bacteria causes the formation of lactic acid, reducing the pH and leading to the formation of a protein coagulum. These bacteria are thus responsible for the acidification of milk and for the texture of the dairy product. Given PEDERSON teaches the use of lactase at a ph below 5.0 in Figure 5 and that it is acknowledged that the consumption of lactose by these bacteria causes the formation of lactic acid, reducing the pH and leading to the formation of a protein coagulum.   It would have been obvious that the use of low pH stable lactase would vary the gel firmness and shear stress (i.e., in this case increase given PEDERSON also teaches the use of low pH lactase).  
	
Claim 17 recites that the low pH stable lactase retains at least 10% of its activity at a temperature of 10.degree. C. and a pH of 6.0 as compared to its activity at its optimum temperature.
In [0021], Lactose-reduced milk has been used in some of the examples of the present application and is commercially available (for example from Select Milk Producers Inc., Texas, USA). Lactose-reduced milk can be produced according to any method known in the art, including hydrolyzing the lactose by lactase enzyme to glucose and galactose, or by nanofiltration, electrodialysis, ion exchange chromatography and centrifugation.
PEDERSON is silent as to the low pH stable lactase retains at least 10% of its activity at a pH of 6.0 and a temperature of 10oC as compared to its activity at its optimum pH.  However, it would have been obvious to provide a lactase that is pH stable as the lactase must have activity in an acidic environment where lactic acid is produced. As noted above, PEDERSON uses a temperature of 15 to 45oC.  It would have been obvious to use an enzyme with activity within the claimed range.  It also would have been obvious that such strains would maintain at least 10% of activity at only slightly lower temperatures of 10oC. Each enzyme has its zone of comfort, or optimal temperature range, within which it works best. As the temperature decreases, so does enzyme activity.



Claim 21 recites that the low pH stable lactase is added to the milk base at the start of the fermenting step.
In [0048]-[0049], it is taught that it is desirable to use a lactose content milk from the outset. Thus, it would have been obvious to use the lactase at the beginning of the process so as to reduce lactose content.  Paragraph [0077] also suggests that the lactase is present from the outset in that it taught that lactase is present for the fermenting steps. 

Claim 22 recites that no non-lactose carbohydrate is added at the start of or during the fermenting step, and wherein at least one lactose-deficient lactic acid strain of the starter culture is capable of metabolizing a carbohydrate selected from glucose and galactose.
At [0049], it is that that the the milk contains a reduced lactose content and additional carbohydrates not naturally present in cow milk, such as glucose or sucrose. Thus, these non-lactose carbohydrates are present at the outset.  At [0051], it is taught that bacteria capable of metabolizing one or several carbohydrates selected from sucrose, galactose and/or glucose or another fermentable carbohydrate can be used (i.e., lactose deficient bacteria). Since these carbohydrates are not naturally present in milk in sufficient amounts to support fermentation by lactose deficient mutants. In [0054], the same strains utilizing the claimed substrate are recited in claim 25 are used. 

Claim 23 recites that the low pH stable lactase is added to the milk base at the end of the fermenting step.
In [0081], it is taught that lactase can be added during storage.  Thus, lactase can optionally be added after fermentation and before the product is stored. 

Claim 28 recites that the low pH stable lactase comprises an amino acid sequence at least 90% identical to an amino acid sequence selected from the amino acid sequence of residues 28-1931 of SEQ ID NO:1, the amino acid sequence of residues 28-1331 of SEQ ID NO:2, the amino acid sequence of SEQ ID NO:3, and the amino acid sequence of SEQ ID NO:4, and lactase active fragments thereof.
As to claim 28, it would have been obvious to use lactase with a “lactase active fragment”  so long as lactase the performs in a similar manner, especially given the lactase properties are explicitly recited in the claims. 

Claim 30 recites that the obtained fermented milk product has increased texture as compared to a fermented milk product obtained by the same method but without adding a low pH stable lactase.
Claim 31 recites that the obtained fermented milk product has increased texture as compared to a fermented milk product obtained by the same method but without using lactose-deficient lactic acid bacteria.
As to claims 30-31, PEDERSON teaches that during the fermentation stage, the consumption of lactose by these bacteria causes the formation of lactic acid, reducing the pH and leading to the formation of a protein coagulum. These bacteria are thus responsible for the acidification of milk and for the texture of the dairy product [0023]. Thus, it would have been obvious to provide a yogurt product and to vary the texture by controlling the consumption of lactose by these bacteria causes the formation of lactic acid, reducing the pH and leading to the formation of a protein coagulum.

Claims 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over PEDERSON as applied to claims 16-28, 30-32  above, and further in view of Goulas et al., Molecular cloning and comparative analysis of four β-galactosidase genes from Bifidobacterium bifidum NCIMB41171, Appl Microbiol Biotechnol (2007) 76:1365–1372 (GOULAS), as evidenced by US National Library of Medicine, National Center for Biotechnology Information, BLAST Analysis of Seq ID No. 4 of present appl, accessed at https://blast.ncbi.nlm.nih.gov/Blast.cgiPROGRAM=blastp&PAGE_TYPE=BlastSearch&BLAST_SPEC=&LINK_LOC=blasttab&LAST_PAGE=blastp&QUERY=WP_151497882.1, on September 15, 2021 (BLAST).
PEDERSON is silent as to the specific sequences recited in claim 29.  However, GOULAS teaches Bifidobacterium bifidum NCIMB41171 carries four genes encoding different beta-galactosidases.  β-Galactosidase, commonly known as lactase, is an enzyme responsible to hydrolyze lactose. The lactase sequence with the accession code DQ488279 (i.e., BbgIII) has 100% identity with Seq ID No. 4 of the present application as evidenced by BLAST. The isolated BbgIII protein showed high amino acid similarity to the BIF3 from B. bifidum DSM20215 (Moller et al. 2001) (pg. 1369, right column).  As the BbgIII sequence shows high similarity to a known functional lactase enzyme and SEQ ID No. 4 has 100% identity, it would have been obvious to use the lactase enzyme in commercial processes. 
Claim 28 is additionally and alternatively rejected by this logic as well.  Being 100% identical to SEQ ID No. 4 is at least 90% identical to SEQ ID No. 4. 

Response to Arguments
Applicant's arguments filed 1/20/2022 have been fully considered but they are not persuasive. 
The applicant argues that Pederson is limited to methods of producing fermented milk products with improved control of post-acidification, e.g., where further acidification after the termination of fermentation is limited. 
It is argued that Pederson discloses four alternative approaches:
(A) Methods of producing a fermented milk product using milk with low lactose content.

(B) Lactose deficient LAB and methods of producing a fermented milk product using lactose deficient LAB.
(C) Methods of producing a fermented milk product using glucose deficient LAB.
(D) Methods of producing a fermented milk product adding lactase to the fermentation.
The applicant argues that in order to make the rejection that the Examiner combines features of Pederson’s approach (A) or (D) (low lactose milk/lactase) with features of Pederson’s approach (B) (lactose-deficient strain) and that Pederson itself does not suggest selecting and combining elements of its different approaches, let alone processes comprising both the use of a lactose-deficient strain and the use of a lactase in particular. 
In particular, it is argued that the Examiner acknowledges at page 7 of the Office Action, Pederson does not disclose the use of a low pH stable lactase as recited in clause (c) of claim 16. The Examiner asserts the use of a low pH stable lactase in would have been obvious “because the lactase must have activity in an acidic environment where lactic acid is produced.” Office Action, page 7. But the rejections allegedly overlook several important differences between the claimed processes and those disclosed in Pederson.
At the outset, it is noted that nowhere does PEDERSON consider these embodiments as mutually exclusive of each other. In this regard, the manner in which applicant parses out these embodiments does not take the references as a whole into consideration. 
First is argued that at pages 6-7 of the Office Action, the Examiner cites Pederson’s reference in paragraph [0021] to the possibility of using lactose-reduced milk as a starting material (7.e., Pederson’s approach (A)), and for disclosing that lactose-reduced milk can be produced using a lactase enzyme, but that disclosure does not suggest a process as claimed. 
It is acknowledged that the PEDERSON rejection is not an anticipation rejection. However, the entirely of the reference still must be considered.  With this in mind, paragraphs [0077]-[0080] show that it was known at the time the application was field to use lactase enzymes.   Moreover, Figure 5 shows that the lactose enzyme is used in an acidic environment as the fermentation is occurring. 
 or example, if lactose-reduced milk is used as a starting material, the lactose-reduced milk could be produced using a lactase enzyme prior to any fermentation.  Indeed, Figure 5 shows the development of the pH in different cultures fermented with and without lactase over a period of 48 days. 
Second, even with regard to Pederson’s approach (D), there is no teaching or suggestion in Pederson that would have led a person of ordinary skill to select and use a low pH stable lactase having the specific properties recited in the claims. Nothing in Pederson points to the need for a low pH stable lactase at all, let alone a low pH stable lactase that exhibits activity at pH 5 in particular, let alone a low pH stable lactase that exhibits lactase activity at a pH of 5.0 and a temperature of 37 °C that is at least 5% of the lactase activity exhibited by the low pH stable lactase at an optimum pH for the low pH stable lactase. Thus, there is no prima facie case of obviousness.
However, again, the applicant’s attention is directed to Figure 5 where the pH is below 5: 

    PNG
    media_image1.png
    407
    607
    media_image1.png
    Greyscale

Third, without acquiescing to the merit of the rejections and solely to advance prosecution, claim 16 now recites that the fermented milk product obtained by the recited process has increased texture as compared to a fermented milk product obtained by the same process but without adding the low pH stable lactase (as previously recited in claim 30), wherein increased texture comprises one or both of increased gel firmness and increased shear stress. It is argued that Pederson does not suggest or provide a reasonable expectation of success for a process as claimed that achieves such results. 
However, as to the texture, PEDERSON teaches in [0023] that during the fermentation stage, the consumption of lactose by these bacteria causes the formation of lactic acid, reducing the pH and leading to the formation of a protein coagulum.  Given PEDERSON teaches the use of lactase at a ph below 5.0 in Figure 5 and that it is acknowledged that the consumption of lactose by these bacteria causes the formation of lactic acid, reducing the pH and leading to the formation of a protein coagulum.   It would have been obvious that the use of low pH stable lactase would vary the gel firmness and shear stress (i.e., in this case increase given PEDERSON also teaches the use of low pH lactase).  

With regard to the claimed texture, the applicant further argues that Pederson teaches to control carbohydrate content in order to control (limit) post-fermentation acidification, not to have any impact on texture.  It is allegedly only the present application that discloses and shows the surprising and unexpected impact on the texture of the obtained product (as reflected in one or both of increased gel firmness and increased shear stress) when a low pH stable lactase having the recited properties is used in a process as claimed. 
However, as noted [0223] acidification and texture are linked.  Moreover, there is not evidence of unexpected results.  There is certainly not a comparison the claimed invention  to the lactase of PEDERSON. Moreover, as to the gel firmness and shear stress, Applicant has chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, as a prima facia case of obviousness has been properly established, the burden is shifted to the applicant to show that the prior art product is different.


As to secondary references, the citation of PEDERSON is proper for the reasons noted above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        
/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791